             Case 6:21-cv-00126-ADA Document 1 Filed 02/05/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

DATREC, LLC,                                    )
    Plaintiff,                                  )
                                                )       Civil Action No. 6:21-cv-00126
v.                                              )
                                                )
CERNER CORPORATION                              )       JURY TRIAL DEMANDED
    Defendant.                                  )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           DatRec, LLC (“DatRec”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 8,156,158 (“the ‘158 patent”)

(referred to as the “Patent-in-Suit”) by Cerner Corporation (“Cerner”).

     I.       THE PARTIES

     1.    Plaintiff DatRec is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, Cerner is a corporation existing under the laws of the State of

Delaware, with a principal place of business located at 500 4th St, Odessa, Texas 79761. On

information and belief, Cerner sells and offers to sell products and services throughout Texas,

including in this judicial district, and introduces products and services that perform infringing

methods or processes into the stream of commerce knowing that they would be sold in Texas and

this judicial district. Defendant may be served at its place of business.

     II.      JURISDICTION AND VENUE

     3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.



                                                    1
            Case 6:21-cv-00126-ADA Document 1 Filed 02/05/21 Page 2 of 9




    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ’158 Patent

    6. On April 10, 2012, U.S. Patent No. 8,156,158 (“the ’158 patent”, attached as Exhibit A)

entitled “Method and System for Use of a Database of Personal Data Records” was duly and legally

issued by the U.S. Patent and Trademark Office.             DatRec, LLC owns the ’158 patent by

assignment.

    7. The ’158 patent relates to a novel and improved manner of constructing a verified database

of identified individuals capable of processing with a subgroup of at least one medical application.

    8. Cerner maintains, operates, and administers electronic health records that infringes one or

more claims of the ‘158 patent, including one or more of claims 1-23, literally or under the doctrine

of equivalents. Defendant put the inventions claimed by the ‘158 Patent into service (i.e., used



                                                    2
                Case 6:21-cv-00126-ADA Document 1 Filed 02/05/21 Page 3 of 9




      them); but for Defendant’s actions, the claimed-inventions embodiments involving Defendant’s

      products and services would never have been put into service. Defendant’s acts complained of

      herein caused those claimed-invention embodiments as a whole to perform, and Defendant’s

      procurement of monetary and commercial benefit from it.

          9. Support for the allegations of infringement may be found in the following preliminary

      table:

     10. Claim 1                                                Cerner

1. A method for      Plaintiff contends that Cerner EHR provides a system and/or method for using and
using and managing   managing a database:
a database, the
method comprising:




                     Attachment 1 (Attachment 1_Millennium _ Cerner Sweden) at 1.

                     Source: https://www.cerner.com/se/en/solutions/millennium




                                                   3
                   Case 6:21-cv-00126-ADA Document 1 Filed 02/05/21 Page 4 of 9




       10. Claim 1                                                   Cerner




                         Attachment 2 (Patient Access Software Solutions - Patient Record Access Services) at 1

                         Source: https://www.cerner.com/solutions/patient-access

providing a verified     Plaintiff contends that a verified database of a plurality of identified individuals is provided
  database of a          which comprises a plurality of individual-identifier data sets (IDSs) and relationship data.
  plurality of           The following exemplifies this limitation’s existence in Accused Systems:
  identified
  individuals, the
  verified database
  comprising a
  plurality of
  individual-
  identifier data sets
                         Attachment 2 (Patient Access Software Solutions - Patient Record Access Services) at 2
  (IDSs) and
  relationship data;     Source: https://www.cerner.com/solutions/patient-access
  and

processing said          Plaintiff contends that the verified database is processed in accordance with one or more
  verified database      parameters or conditions selected in accordance with at least one medical application and a
  in accordance with     sub-group database is created (for example, filtering, sorting, etc.) including data records of
  one or more            the individuals from the verified database having said one or more selected parameters or
  parameters or          conditions, thereby allowing collection of data comprising one or more selected parameters
  conditions selected    or conditions and delivery of at least part of the collected data to one or more users. Further,
  in accordance with     data from the verified database is applied to provide personalized medicine service to at least
  at least one           one of the identified individuals. The following exemplifies this limitation’s existence in
  medical                Accused Systems:
  application and
  creating a sub-
  group database
  including data
  records of the
  individuals from
  the verified
  database having
  said one or more


                                                          4
                 Case 6:21-cv-00126-ADA Document 1 Filed 02/05/21 Page 5 of 9




      10. Claim 1                                                   Cerner

 selected
 parameters or
 conditions, thereby
 allowing collection
 of data comprising
 one or more
 selected
 parameters or
 conditions and
 delivery of at least Attachment 3 (Date-research) at 3
 part of the
 collected data to    Source: https://www.cerner.com/ap/en/solutions/data-research
 one or more users
 and enable to
 apply data from
 said verified
 database to provide
 personalized
 medicine service to
 at least one of said
 identified
 individuals;


                        Nots: Cerner employ FHIR standard and the FHIR standard include FamilyMember defining
                        a relationship between two people characterizing their familial relationship.

                        Attachment 4 (FamilyMember - FHIR v4.0.1) at 1.

                        Source: https://www.hl7.org/fhir/v3/FamilyMember/vs.html

wherein said            Plaintiff contends that a verified database of a plurality of identified individuals is provided
 providing of the       which comprises a plurality of individual-identifier data sets (IDSs) and relationship data. A
 verified database      plurality of individuals is permitted to enter individual-associated data bits (IDBS) into a
 comprises:             computerized system, each of the IDBs comprising at least one personal identifier relating to
 permitting a           the individual and relationship data comprising data on one or more related individuals and
 plurality of           the nature of relationship. The entered IDBs are processed to generate the IDS, one for each
 individuals to enter   identified individual, being either said individual who has entered the individual-associated
 individual-            data bits or one of the related individuals and construct the verified database comprising IDSs
 associated data bits

                                                         5
                Case 6:21-cv-00126-ADA Document 1 Filed 02/05/21 Page 6 of 9




      10. Claim 1                                                Cerner

 (IDBS) into a         of identified individuals. The following exemplifies this limitation’s existence in Accused
 computerized          Systems:
 system, each of the
 IDBs comprising
 at least one
 personal identifier
 relating to the
 individual and
 relationship data
 comprising data on
 one or more
 related individuals
                       Attachment 2 (Patient Access Software Solutions - Patient Record Access Services) at 3
 and the nature of
 relationship;         Source: https://www.cerner.com/solutions/patient-access
processing the
  entered IDBs to
  generate the IDS,
  one for each
  identified
  individual, being
  either said
  individual who has
  entered the
  individual-
  associated data bits
  or one of the
  related individuals
  and construct the    Attachment 3 (Date-research) at 3
  verified database
  comprising IDSs      Source: https://www.cerner.com/ap/en/solutions/data-research
  of identified
  individuals.



          11. These allegations of infringement are preliminary and are therefore subject to change.




                                                      6
             Case 6:21-cv-00126-ADA Document 1 Filed 02/05/21 Page 7 of 9




       12. Cerner has and continues to induce infringement. Cerner has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet]

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–23 of the ’158 patent, literally or under the doctrine of

equivalents. Moreover, Cerner has known of the ’158 patent and the technology underlying it

from at least the date of issuance of the patent.

       13. Cerner has and continues to contributorily infringe. Cerner has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet]

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–23 of the ’158 patent, literally or under the doctrine of

equivalents. Moreover, Cerner has known of the ’158 patent and the technology underlying it

from at least the date of issuance of the patent.

       14. Cerner has caused and will continue to cause DatRec damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’158 patent.



    IV.       JURY DEMAND

          DatRec hereby requests a trial by jury on issues so triable by right.

    V.        PRAYER FOR RELIEF

WHEREFORE, DatRec prays for relief as follows:

  a.      enter judgment that Defendant has infringed the claims of the ‘158 patent through

          Cerner.com, or a website linked thereto;



                                                     7
       Case 6:21-cv-00126-ADA Document 1 Filed 02/05/21 Page 8 of 9




b.   award DatRec damages in an amount sufficient to compensate it for Defendant’s

     infringement of the ‘158 patent in an amount no less than a reasonable royalty or lost

     profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

     § 284;

c.   award DatRec an accounting for acts of infringement not presented at trial and an award

     by the Court of additional damage for any such acts of infringement;

d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award DatRec its attorneys’

     fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award DatRec such other and further relief as this Court deems just and proper.



                                            Respectfully submitted,

                                            Ramey & Schwaller, LLP




                                               8
Case 6:21-cv-00126-ADA Document 1 Filed 02/05/21 Page 9 of 9




                           William P. Ramey, III
                           Texas State Bar No. 24027643
                           5020 Montrose Blvd., Suite 800
                           Houston, Texas 77006
                           (713) 426-3923 (telephone)
                           (832) 900-4941 (fax)
                           wramey@rameyfirm.com

                           Attorneys for DatRec, LLC




                             9
